PER CURIAM.
The above-entitled matter came before this court on appeal from a judgment of the Ramsey County District Court. Pursuant to this court’s order on December 30, 1983, a decision whether to vacate this court’s earlier dismissal on procedural grounds of Nordale and Demos’ appeal was stayed so the parties could file briefs on the merits of the issues raised in the appeal. The court decided to vacate its earlier dismissal of this appeal and the issues were then considered by the court en banc without oral argument.
Based upon all the files, records, and proceedings herein, the judgment of the Ramsey County District Court, the Honorable J. Jerome Plunkett, entered on April 15, 1982 be, and the same is, affirmed.